     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 1 of 11 Page ID #:299



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     KEITH D. ELLISON (Cal. Bar No. 307070)
4    Assistant United States Attorney
     International Narcotics, Money
5     Laundering & Racketeering Section
          1400 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: 213-894-6920
          Facsimile: 213-894-0142
8         E-mail: keith.ellison2@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 20-38-DSF

14             Plaintiff,                     OPPOSITION TO DEFENDANT’S MOTION
                                              TO DISMISS COUNT TWO OF THE
15                   v.                       INDICTMENT; DECLARATION OF GABRIEL
                                              PEREZ
16   BRADFORD SHEPLEY,
                                              Hearing Date: September 6, 2021
17             Defendant.                     Hearing Time: 9:00 a.m.
                                              Location:     Courtroom of the
18                                                          Hon. Dale S. Fischer
19

20         Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney Keith D. Ellison,
23   hereby files its Opposition to defendant’s Motion to Dismiss Count
24   Two of the Indictment.
25   ///
26   ///
27

28
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 2 of 11 Page ID #:300



1         This opposition is based upon the attached memorandum of points

2    and authorities, the attached declaration of Gabriel Perez, the files

3    and records in this case, and such further evidence and argument as

4    the Court may permit.

5    Dated: May 3, 2021                   Respectfully submitted,

6                                         TRACY L. WILKISON
                                          Acting United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9

10                                              /s/
                                          KEITH D. ELLISON
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 3 of 11 Page ID #:301



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant is charged in Count Two of the Indictment with

4    distributing heroin that resulted in K.S.’s death.          He has received

5    discovery.    And the government is helping him obtain specimens

6    collected from K.S. from a third-party laboratory for further

7    analysis.    His motion to dismiss reflects his hope to find

8    exculpatory evidence that does not exist; but it does not provide a

9    basis for dismissing any portion of the Indictment.           Because a

10   pretrial motion is not the proper vehicle for challenging the

11   evidence of his guilt, and because defendant cannot show a due

12   process violation for the failure to preserve potentially exculpatory

13   evidence, defendant’s motion must be denied.

14   II.   STATEMENT OF FACTS

15         After K.S.’s parents found him dead, with a syringe partially

16   full of heroin in his hand, the Ventura County Medical Examiner’s

17   Office initiated a forensic examination that included the collection

18   of femoral blood and urine specimens from K.S.          (Declaration of
19   Gabriel Perez (“Perez Declaration”) ¶ 2.a., Exhibit A.)           Because they

20   provided the most extensive forensic testing in the country, and

21   offered results routinely used in court cases, the Ventura County

22   Medical Examiner’s Office sent the specimens collected from K.S. to

23   NMS Labs for toxicological screening and analysis.          (Id. ¶ 2.b.; Dkt.

24   48-1 at 17.)    NMS Labs conduct poly-drug testing of the specimens

25   for, amongst other compounds, the following general compound classes:

26         Amphetamines, Anticonvulsants, Antidepressants,
           Antihistamines, Antipsychotic Agents, Benzodiazepines, CNS
27         Stimulants, Cocaine and Metabolites, Hallucinogens,
           Hypnosedatives, Hypoglycemics, Muscle Relaxants, Non-
28         Steroidal Anti-Inflammatory Agents, Opiates and Opioids
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 4 of 11 Page ID #:302



1    (Perez Declaration Exhibit A at 15.)        Ultimately, Dr. Christopher

2    Young of the Ventura County Medical Examiner’s Office concluded,

3    based on his review of the evidence, to include the toxicological

4    analysis, that K.S. died as a result of heroin intoxication.            (Id. at

5    16.)

6           Jonathan Lowe (“Lowe”) was indicted for distributing the heroin

7    that resulted in K.S.’s death on December 28, 2018.           United States v.

8    Lowe, et al., CR 18-914-DSF, ECF No. 1 (C.D. Cal. Dec. 18, 2018).              At

9    the request of Lowe’s counsel, and with the government’s consent, the

10   Ventura County Medical Examiner’s Office coordinated the transfer of

11   the femoral blood and urine specimens collected from K.S. from NMS

12   Labs to Alere Forensics (now known as Ascertain Forensics) for

13   independent forensic toxicological analysis on or about May 15, 2019.

14   (Perez Declaration ¶ 3.)

15          Defendant was indicted in this related case on January 17, 2020.

16   (Dkt. 1)    At a point in time unknown to the government, defendant

17   received a copy of the Forensic Laboratory Report prepared by Alere

18   Forensics.    (See Dkt. 48 at 5 (“Additional testing, using the same
19   femoral blood sample was performed by Alere Forensics, which detected

20   a similarly low-level of the metabolites associated with heroin

21   use.”)    The government is unaware whether defendant attempted to

22   determine if Ascertain Forensics was still in possession of any

23   specimens.

24          By way of the instant motion, defendant seeks a dismissal of

25   Count Two of the Indictment because, he alleges, the femoral blood

26   and urine specimens collected from K.S. were destroyed.           (Dkt. 48 at

27   17-18.)    But quantities of the specimens suitable for further

28   analysis still exist.     (Perez Declaration ¶ 5.)       In response to

                                             2
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 5 of 11 Page ID #:303



1    defendant’s motion, the government contacted Ascertain Forensics and

2    is working with the company to coordinate the transfer of the

3    remaining specimens to a laboratory of defendant’s choosing for

4    further analysis.     (Perez Declaration ¶¶ 5, 6, 7.)

5    III. ARGUMENT

6         A.     The Allegations in the Indictment are Sufficient to Warrant
                 a Trial on the Merits
7

8         The Indictment sufficiently charges defendant with the

9    distribution of heroin, and aiding and abetting the distribution of

10   heroin, resulting in the death of K.S., in violation of 21 U.S.C.

11   §§ 841(a)(1), (b)(1)(C), 18 U.S.C. § 2(a).         An indictment is a

12   “plain, concise, and definite written statement of the essential

13   facts constituting the offense charged.”         Fed. R. Crim. P. 7(c)(1).

14   It must provide enough information so the defendant can understand

15   the charges, prepare a defense, and claim double jeopardy where

16   appropriate.    United States v. Musacchio, 968 F.2d 782, 787 (9th Cir.

17   1991).    But it need not contain “detailed allegations.”         United

18   States v. Resendiz-Ponce, 549 U.S. 102, 110 (2007).           And a defendant
19   may not challenge an indictment on the ground that there is

20   inadequate evidence to prove the charges.         Costello v. United States,

21   350 U.S. 359, 363 (1956) (“An indictment returned by a legally

22   constituted and unbiased grand jury, . . . if valid on its face, is

23   enough to call for trial of the charge on the merits.”).           When

24   considering a defendant’s pretrial motion to dismiss, the Court must

25   presume the truth of the allegations in the charging instrument.

26   United States v. Caicedo, 47 F.3d 370, 371 (9th Cir. 1995).

27        Here, the indictment alleges the facts necessary to inform

28   defendant of the charges he faces, including the charge of

                                             3
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 6 of 11 Page ID #:304



1    distribution of heroin resulting in death as alleged in Count Two of

2    the Indictment.    He does not argue otherwise.        Instead, defendant

3    argues that the “evidence fails to establish a cause of death.”                (CR

4    47 at 4.)   But his argument is proper only for trial.          See Costello,

5    350 U.S. at 363.    Accordingly, to the extent defendant challenges the

6    sufficiency of evidence underlying the Indictment, the Court can

7    simply look at the allegations on the face of the Indictment and deny

8    defendant’s motion to dismiss.

9         B.     Defendant Cannot Show a Due Process Violation for Lost or
                 Destroyed Evidence
10

11        Defendant also argues that the government’s failure to preserve

12   critical evidence warrants a dismissal of Count Two of the

13   Indictment.    This argument is similarly uncompelling -- most notably

14   because there are specimens available for his analysis.           Prior to

15   defendant’s indictment, the government coordinated the transfer of

16   the specimens collected from the decedent to a third-party laboratory

17   -- outside of the government’s possession, custody, or control -- for

18   independent analysis at the request of a related defendant.            (Perez
19   Declaration ¶ 3.)     The government has since learned that the

20   laboratory still possesses those specimens in quantities sufficient

21   for further analysis and is working with defendant to obtain portions

22   for his own analysis.     (Id. ¶¶ 5, 6, 7.)      Thus, the specimens are not

23   lost or destroyed, though they remain outside of the government’s

24   possession, custody, or control as of the filing of this opposition.

25        The government’s duty to preserve evidence is limited to that

26   which “possesses an exculpatory value that was apparent before” it

27   was lost or destroyed, and for which “the defendant would be unable

28   to obtain comparable evidence by other reasonably available means.”

                                             4
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 7 of 11 Page ID #:305



1    California v. Trombetta, 467 U.S. 479, 489 (1984).          And even where

2    these first two criteria are met, the failure to preserve potentially

3    exculpatory evidence rises to a due process violation only if the

4    government acted in bad faith.       Arizona v. Youngblood, 488 U.S. 51,

5    57–58 (1988).    The burden falls to defendant to defendant to prove as

6    much.    United States v. Rambo, 74 F.3d 948, 955 (9th Cir. 1996).

7         From the outset, because defendant is able to “obtain comparable

8    evidence” -- in fact the very evidence he seeks -- by “reasonably

9    available means,” his due process claim fails.           Trombetta, 467 U.S.

10   at 489.    Even if he were to meet this criterion, however, he would

11   not be able to show that the specimens possessed exculpatory value,

12   nor could he show bad faith by the government. 1

13               1.   Defendant only offers mere speculation about the
                      exculpatory value of the evidence.
14

15        As noted above, the government’s duty to preserve evidence is

16   limited to that which “possesses an exculpatory value that was

17   apparent before” it was lost or destroyed.         Id.   Speculation that

18   unpreserved evidence would have proven exculpatory if retained is
19   insufficient to meet this criterion.        See Id. at 489-90 (original

20   breath samples in DUI cases might have conceivably contributed to

21   defense, but chances were low that preserved samples would have been

22   exculpatory); see also United States v. Martinez-Martinez, 369 F.3d

23   1076, 1087 (9th Cir. 2004) (“[T]he fact that the evidence may have

24   proven exculpatory — it very well may have inculpated [the defendant]

25   further — does not render it per se ‘material.’”).          “The mere failure

26

27
          1 Defendant also fails to address why the Alere Forensics
28   analysis and report does not provide reasonable comparable
     alternative evidence.
                                        5
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 8 of 11 Page ID #:306



1    to preserve evidence which could have been subjected to tests which

2    might have exonerated the defendant does not constitute a due process

3    violation.”    United States v. Hernandez, 109 F.3d 1450, 1455 (9th

4    Cir. 1997).

5         Here, defendant claims that the femoral blood specimens at issue

6    “[were] not tested for other drugs, despite the abundant evidence of

7    polysubstance abuse at the death scene.”         (Dkt. 48 at 14.)       Yet his

8    claim is directly refuted by the evidence in this case.           The

9    toxicology report provided to defendant in discovery specifically

10   notes that one of the performed analyses screened for the following

11   non-exhaustive list of general compound classes:

12        Amphetamines, Anticonvulsants, Antidepressants,
          Antihistamines, Antipsychotic Agents, Benzodiazepines, CNS
13        Stimulants, Cocaine and Metabolites, Hallucinogens,
          Hypnosedatives, Hypoglycemics, Muscle Relaxants, Non-
14        Steroidal Anti-Inflammatory Agents, Opiates and Opioids

15   (Perez Declaration, Exhibit A at 15.)        Moreover, defendant does not

16   point to a single medication or compound that was not tested for, nor

17   does he state why testing for any such medication or compound should

18   have been apparent.     And he does not state why that testing would
19   have proven exculpatory, especially where the lack of such

20   medications or compounds may further inculpate defendant.            Instead,

21   he baselessly claims that the government failed to test for any other

22   drugs, despite the evidence to the contrary.         (See also Dkt. 48-1 at

23   17 (“NMS provides the most extensive forensic testing in the

24   country”), 19 (“poly-drug testing was performed”).)           Accordingly,

25   defendant’s claims about the potentially exculpatory value of the

26   specimens are nothing more than pure speculation and do not

27   demonstrate a due process violation.

28

                                             6
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 9 of 11 Page ID #:307



1               2.     Defendant cannot show the government acted in bad
                       faith.
2

3          Defendant also fails to show that the government acted in bad

4    faith by failing to preserve the specimens.         An analysis of bad faith

5    must consider the government’s intent in failing to preserve the

6    evidence at issue.     See Phillips v. Woodford, 267 F.3d 966, 987 (9th

7    Cir. 2001) (no bad faith where defendant made “no colorable showing,

8    or indeed any showing at all that the State destroyed the [evidence]

9    to prevent disclosure of evidence favorable to the defense”);

10   Featherstone v. Estelle, 948 F.2d 1497, 1505 (9th Cir. 1989) (no bad

11   faith where it was “clear that [the destruction of evidence] was not

12   deliberately done to deprive petitioner of access to relevant

13   evidence”).     The analysis must also consider the government’s

14   knowledge of the exculpatory value of the evidence at the time of the

15   loss.   See Youngblood, 488 U.S. at 57 n. * (“The presence or absence

16   of bad faith by the police for purposes of the Due Process Clause

17   must necessarily turn on the police’s knowledge of the exculpatory

18   value of the evidence at the time it was lost or destroyed.”); see
19   also Mitchell v. Goldsmith, 878 F.2d 319, 322 (9th Cir. 1989) (“The

20   police did not know the semen samples would have exculpated the

21   defendant when they failed to perform certain tests or refrigerate

22   certain samples, hence there was no bad faith on the part of the

23   police.”) (cleaned up).

24         Here, any failure by the government to preserve specimens arises

25   out of the government’s efforts to allow a related defendant to

26   perform the additional testing that defendant now claims he needs to

27   do.   (Perez Declaration ¶ 3.)      In other words, the government

28   coordinated the provision of the specimens to a related defendant so

                                             7
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 10 of 11 Page ID #:308



1    that the related defendant could try to find something exculpatory,

2    not to prevent disclosure of exculpatory evidence.           Moreover, the

3    government is actively working with defendant to ensure he has a

4    portion of those specimens for his own analysis.           (Id. ¶¶ 5, 6, 7.)

5    Under these circumstances, defendant cannot show that the government

6    acted in bad faith.      And this is before a consideration of the

7    government’s knowledge of the exculpatory value of the evidence at

8    the time of the loss, which, as discussed above, defendant similarly

9    cannot show.    Thus, defendant fails to demonstrate any bad faith by

10   the government.

11         For all of these reasons, defendant’s claim that the

12   government’s failure to preserve K.S.’s specimens warrants dismissal

13   must fail.

14         C.    Defendant’s Request for a Daubert Hearing is Premature

15         The government has provided defendant with a case report

16   prepared by Dr. Young of the Ventura County Medical Examiner’s Office

17   in discovery, but the government has not provided him with notice of

18   an expert witness for purposes of testimony as to the nature and
19   causes of K.S.’s death at trial.        Accordingly, any request for a

20   hearing for the Court to assess the reliability and appropriateness

21   of that witness’s expected testimony is premature.           Federal Rule of

22   Criminal Procedure 16(a)(1)(G) provides, in part, that, following a

23   request from the defendant, the government must produce a summary of

24   anticipated expert testimony that “describe[s] the witness’s

25   opinions, the bases and reasons for those opinions, and the witness’s

26   qualifications.”     Because defendant recently requested a continuance

27   of the trial date (Dkt. 49), the government has neither made a final

28   determination as to who it may call as an expert witness related to

                                             8
     Case 2:20-cr-00038-DSF Document 52 Filed 05/03/21 Page 11 of 11 Page ID #:309



1    such testimony nor provided defendant with the corresponding notice.

2    Although Rule 16 does not set forth the precise timing when

3    disclosure should be made, the government intends to do so well in

4    advance of trial. 2

5          Even if the government elects to call Dr. Young as defendant

6    presumes, however, it is premature for defendant to seek a hearing to

7    evaluate the appropriateness of Dr. Young’s testimony without

8    sufficient expert notice, to include a description of the witness’s

9    qualifications.     And while the government does not have concerns

10   regarding the reliability of any anticipated expert testimony, there

11   is also no need for the Court to conduct a pretrial hearing to ensure

12   such testimony satisfies the test of scientific validity required by

13   Rule 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

14   579 (1993), this far removed from the trial date.           See United States

15   v. Alatorre, 222 F.3d 1098, 1100 (9th Cir. 2000) (“trial courts are

16   not compelled to conduct pretrial hearings” before expert testimony

17   may be admitted at trial).       Therefore, even if the Court ultimately

18   determines a Daubert hearing is appropriate, it need not conduct such
19   a hearing at this point.

20   IV.   CONCLUSION

21         For the foregoing reasons, the government respectfully requests

22   that this Court deny defendant’s motion.

23

24

25

26

27
           2The government further notes that any expert testimony at
28   trial will rely on the Ventura County Medical Examiner’s case report
     that has already been provided to defendant.
                                        9
